UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO FILED
EASTERN DIVISION
JUL 30 2019

GLEAK. U.S. DISTRICT
NORTHERN DISTRICT OF Orie
CLEVELAND

UNITED STATES OF AMERICA, Case No. 1:19MJ4125
Plaintiff,

)

)

)

)
VS. ) WAIVER OF PRELIMINARY
) HEARING
KHALILAH CRUMPLER, )
)
)
)

Defendant. Magistrate Judge Greenberg

I have been advised by my counsel and by the Court of my right under the Federal Rules
of Criminal Procedure to have a preliminary hearing in the above-captioned matter at which the
government would have to establish that there was probable cause to believe that I committed the
violation with which I have been charged.

I hereby waive my right under the Federal Rules of Criminal Procedure to have such a
preliminary hearing and consent that the proceedings may be bound over to the Grand Jury.

Vy atibel ez boat

Defendant

ML f=

Lf Counsel for Defendant
—
omer ft » he

fonathan D. Greenbérg
U.S. Magistrate Juds

Date: O 1 $0-f 5
